Citation Nr: 0840331	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran has since relocated to the 
jurisdiction of the Columbia, South Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present appeal, the veteran was not provided with VCAA 
notice with regard to this claim.  Thus, such notice must be 
provided on remand.

The Board notes that a June 2008 SPECT analysis from a 
private physician indicates that the veteran had suffered 
from head trauma.  The veteran claims in an April 2008 letter 
that he experienced head trauma in-service when he fell out 
of bed and hit his head as a lunch tray arrived when he was 
hospitalized.  The veteran indicates that he hopes this event 
is in his records.  However, the Board notes that although a 
one page narrative summary of the veteran's in-service 
hospitalization for meningitis is contained in the veteran's 
service treatment records, additional records have never been 
requested from the U.S. Air Force Hospital at Amarillo Air 
Force Base in Texas.  Such must be accomplished on remand.  

If records from the veteran's in-service hospitalization are 
located, and head trauma is indicated, the veteran should be 
afforded an additional VA examination to determine if the in-
service head trauma is related to his current bipolar 
disorder.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notification letter which complies with all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 
C.F.R. § 3.159(b), with respect to the claim 
for service connection for bipolar disorder 
to include on a direct and secondary basis 
are fully complied with and satisfied; as 
well as an explanation of the information 
needed to establish a disability rating and 
an effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman. 

2.  Attempt to secure the veteran's 
service treatment records from his June-
July 1966 hospitalization through official 
channels.  Should the RO/AMC determine 
that such records are unobtainable, the 
file should be annotated as such and the 
veteran notified of such.

3.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Dorn 
VAMC.

4.  If, and only if, the records obtained 
from the veteran's June-July 1966 
hospitalization indicate head trauma, the 
RO/AMC should schedule a VA examination for 
the veteran to determine the etiology of 
the veteran's bipolar disorder.  Following 
review of the claims file, and upon 
consideration of sound medical principles, 
the physician should provide an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
veteran's bipolar disorder is the result of 
a head trauma in service.  (The term, "at 
least as likely as not," does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is 
so evenly divided that, in the examiner's 
expert opinion, it is as medically sound to 
find in favor of the examiner's conclusion 
as it is to find against it.).  The 
examiner should provide a rationale for all 
opinions expressed.

5.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




